J-S61045-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARQUIS RAMEY                              :
                                               :
                       Appellant               :   No. 819 EDA 2018

                 Appeal from the PCRA Order February 26, 2018
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0001422-2013


BEFORE: BENDER, P.J.E., BOWES, J., and PANELLA, J.

MEMORANDUM BY PANELLA, J.                           FILED FEBRUARY 21, 2019

       Marquis Ramey appeals pro se from the order dismissing his first petition

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546, without a hearing. We affirm.

       Following a non-jury trial in August of 2014, Appellant was convicted of

loitering and prowling at night, possessing instruments of crime, receiving

stolen property, unlawfully possessing a firearm, carrying a firearm without a

license, and criminal conspiracy.1 The trial court sentenced Appellant to an

aggregate term of nine to twenty years’ imprisonment. On direct appeal,

Appellant argued the trial court erred in denying his pre-trial suppression

motion. A panel of this Court affirmed Appellant’s judgment of sentence and


____________________________________________


1 18 Pa.C.S.A. §§ 5506, 907(a), 3925(a), 6105(a)(1), 6106(a)(1), and
903(a)(1).
J-S61045-18



our Supreme Court denied allocatur. See Commonwealth v. Ramey 3513

EDA 2014 (Pa. Super. filed, Jan. 13, 2016) (unpublished memorandum).

        On January 14, 2016, Appellant filed a timely pro se PCRA petition.2 The

PCRA court appointed counsel; however, Appellant filed several petitions to

remove appointed counsel and proceed pro se. Following a Grazier3 hearing,

the PCRA court granted Appellant’s request. Subsequently, based upon its

review of the record, the court issued notice of its intent to dismiss. Despite

Appellant’s response, the court dismissed Appellant’s petition without a

hearing. This timely appeal followed.

        On appeal, Appellant presents the following questions for our review:

        I.     Whether the PCRA court erred in not allowing [] Appellant
               to show the trial court’s error in the conviction of loitering
               and prowling at night[], possession of firearms, and criminal
               conspiracy; and will it ([the] PCRA [court]) accept the
               argument of a miscarriage of justice that the trial court
               performed at the suppression hearing and trial?

        II.    Whether the PCRA court erred in not reversing the
               conviction of loitering and prowling at night[]? Was there
               sufficient evidence to convict [] Appellant of this crime?

        III.   Whether the PCRA court erred in not reversing the
               conviction[s] of possession of firearms, firearms carry
               without a license, possession of an instrument of crime, and
               receiving stolen property? Also whether the PCRA court
               erred [and] showed a miscarriage of justice in its decision
               to find him (Appellant) guilty?


____________________________________________


2   Appellant filed an amendment to his petition on October 19, 2017.

3   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

                                           -2-
J-S61045-18



       IV.    Whether the PCRA court erred in not reversing the
              conviction of criminal conspiracy? Also, whether the
              prosecution produced any evidence that shows an “overt
              act” committed by [] Appellant?

       V.     Whether the PCRA court erred in the sentencing of this
              Appellant? Did the PCRA court violate the Appellant’s [rights
              under the] United States Constitution’s Eighth []
              Amendment[] cruel and unusual punishment [clause], and
              [the]   United    States  Constitution’s    Fourteenth     []
              Amendment[] due process clause?

See Appellant’s Brief, at 3 (unnecessary capitalization and formatting

omitted)

       Prior to reaching the merits of Appellant’s issues, we must first

determine if he has properly preserved these issues for our review. As

explained below, none of Appellant’s issues are properly before this court.

       Through his first issue, Appellant claims that the trial court created a

“miscarriage of justice” by failing to take “into consideration any of the

evidence that was provided by the Appellant’s counsel.” Appellant’s Brief, at

8. This is a challenge to the weight of the evidence underlying his convictions.

Additionally, issues two through four attack the sufficiency of the evidence

underlying his convictions. See Appellant’s Brief, at 12-19. These are all

claims of trial court error.4
____________________________________________


4 We recognize that sufficiency and weight claims raised as the underlying
issue in a counsel ineffectiveness claim are distinct from claims of trial court
error and, as such, cognizable under the PCRA. See Commonwealth v.
Natividad, 938 A.2d 310, 329 (Pa. 2007). However, in his appellate brief,
Appellant specifically states that he is not raising any claims of counsel
ineffectiveness. See Appellant’s Brief, at 10 (“In the instant case, this pro se



                                           -3-
J-S61045-18



       The PCRA, however, procedurally bars claims of trial court error,
       by requiring a petitioner to show the allegation of error is not
       previously litigated or waived. 42 Pa.C.S.A. §§ 9543(a)(3), 9544.
       At the PCRA stage, claims of trial court error are either previously
       litigated (if raised on direct appeal) or waived (if not). See
       Commonwealth v. Spotz, [] 18 A.3d 244, 260-61, 270 ([Pa.]
       2011) (rejecting claims of trial court error as either previously
       litigated where raised on direct appeal or waived where not raised
       [on] direct appeal).

Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 780 (Pa. Super. 2015)

(en banc).

       Appellant failed to raise any of these claims of error on direct appeal. As

such, we find these issues waived and procedurally barred from review under

the PCRA.

       Further, Appellant’s final issue is waived for his failure to develop this

argument in his appellate brief.

       Although this Court is willing to construe liberally materials filed
       by a pro se litigant, a pro se appellant enjoys no special benefit.
       Accordingly, pro se litigants must comply with the procedural
       rules set forth in the Pennsylvania Rules of the Court. This Court
       will not act as counsel and will not develop arguments on behalf
       of an appellant.

Commonwealth v. Tchirkow, 160 A.3d 798, 804 (Pa. Super. 2017) (internal

quotation marks and citations omitted). “It is Appellant’s obligation to

sufficiently develop arguments in his brief by applying the relevant law to the


____________________________________________


Appellant could not argue the trial counsel’s ineffectiveness where he
believe[s] that the trial counsel was very effective in both suppression and
trial”). Therefore, we have not reviewed these claims in the context of
counsel’s ineffectiveness.

                                           -4-
J-S61045-18


facts of the case, persuade this Court that there were errors below, and

convince us relief is due because of those errors. If an appellant does not do

so, we may find the argument waived.” Commonwealth v. Gibbs, 981 A.2d

274, 284 (Pa. Super. 2009). Despite his inclusion of five issues on appeal,

Appellant’s argument section of his appellate brief only addressed the first

four issues. The brief completely fails to address his claim that the PCRA5 court

erred in imposing sentence and by violating his eighth and fourteenth

amendment rights under the United States Constitution. Accordingly, he has

waived this issue on appeal for failure to develop an argument. See

Tchirkow, 160 A.3d at 804 (Pa. Super. 2017) (“It is well-established that

‘[w]hen issues are not properly raised and developed in briefs, when the briefs

are wholly inadequate to present specific issues for review, a court will not

consider the merits thereof’”).

       As Appellant is due no relief on any of his issues, we affirm the PCRA

court’s order dismissing his petition.

       Order affirmed.




____________________________________________


5 As Appellant did not develop this argument, we are unsure as to whether he
intended to direct this claim of error in sentencing to the trial court or the
PCRA court. If Appellant intended to direct this claim of error to the trial court,
as the court that actually imposed his sentence, we would also find this
argument waived as procedurally barred from review under the PCRA. See
Commonwealth v. Spotz, 18 A.3d at 260-61, 270 (claims of trial court error
are waived where not raised on direct appeal).

                                           -5-
J-S61045-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/21/19




                          -6-